Citation Nr: 0101409	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Committee on Waivers and Compromises (the Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There was some fault on the part of the veteran in the 
creation of the overpayment, and recovery of the overpayment 
would not result in undue financial hardship to the veteran.


CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and 
good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a waiver of recovery of an overpayment of 
improved disability pension benefits in the original amount 
of $366.  The veteran was granted a permanent and total 
rating for pension purposes by rating action in February 
1993.  He was notified of the determination by a letter 
issued in March 1993 wherein he was advised that his rate of 
VA pension was directly related to his or his family's 
income.  He was further informed that adjustment to his 
payments must be made whenever his or his family's income 
changes, and that he must report any changes in income.  He 
was instructed that failure to inform the VA promptly of 
income changes may result in the creation of an overpayment 
in his account.

In December 1998 the veteran reported that he received a 
settlement in the amount of $8,990 due to being hit by a car.  
He noted that he received the $8,990 in November 1998.  The 
veteran stated that he used $3,533.60 of the settlement to 
pay off his house loan.  The balance he deposited in a bank 
to be used for his burial expenses.  The veteran stated that 
his burial expenses would be $6000.  The veteran included 
with his letter a copy of the October 1998 settlement 
agreement showing that the veteran would receive $8,990 after 
payment of attorney's fees and expenses.

The veteran submitted a Financial Status Report (FSR) in 
December 1998.  He indicated that his monthly income 
consisted of $652 from Social Security, $49 from a private 
pension, and $66 from VA pension benefits, for a total 
monthly income of $767.  The veteran indicated that his 
monthly expenses consisted of $193.50 for food, $75 for 
utilities and heat, $30.81 for cable television, $30 for 
water and refuse, $28 for telephone, $10 for house insurance, 
$65 for car insurance, $95.23 for medical insurance, $30 for 
clothing, $90 for medicine, $42.95 for eye drops, $60 to 
repair a heater, and $149.22 in car repairs for total monthly 
expenses of $899.71.  The veteran indicated that his monthly 
expenses exceeded his monthly income by $99.61.  The Board 
notes that the amounts as supplied by the veteran actually 
indicate monthly expenses to be $132.61 higher than reported 
monthly income.  The veteran indicated that he had $6000 in 
the bank for burial expenses and $1828.51 cash on hand.  He 
reported owning an automobile valued at $1500.  The veteran 
further reported that he had no installment contracts or any 
other debts.

The veteran submitted an Eligibility Verification Form (EVR) 
in January 1999.  The veteran reported monthly Social 
Security income of $660 and a monthly private retirement 
pension of $49.  He indicated that he had $9.28 of interest 
income in 1998 and that he would have $135 in interest income 
in 1999.  He further indicated that he had $1,541.39 in 
unreimbursed medical expenses in 1998 and he expected the 
same in 1999.  He reported $2,173.10 in a non-interest-
bearing bank account, and $6,000 in an interest-bearing bank 
account.

In April 1999, the VA advised the veteran that an adjustment 
had been made to his pension due to the change in his income, 
and that he had been overpaid.  In May 1999 the veteran 
submitted a request for waiver of the overpayment of $366 and 
another FSR.  The veteran stated that the $6000 in his saving 
account was to be used for his funeral.  On the FSR the 
veteran reported monthly Social Security income of $660 and 
monthly private pension of $49, for a total monthly income of 
$709.10.  The veteran indicated that his monthly expenses 
consisted of $200 for food, $75 for utilities, heat and 
water, $31.69 for cable television, $40 for telephone, $90 
for car insurance and upkeep, $104.50 for medical insurance, 
$30 for clothing, $90 for medicine, and $42.95 for eye drops 
for total monthly expenses of $704.14.  The veteran indicated 
that his monthly income exceeded his monthly expenses by 
$4.96.  The veteran stated that he had $6020 in the bank for 
burial expenses, $2,879.48 in his checking account, and $20 
cash on hand.  He reported owning an automobile valued at 
$1500.  The veteran further reported that he had no 
installment contracts or other debts.

In his October 1999 substantive appeal the veteran reiterated 
his request for a waiver of repayment of the overpayment.  He 
stated that the car accident was totally unexpected and he 
felt that the pain and suffering he went through should be 
given some consideration.  The veteran also stated that he 
had not known that the settlement money had to be reported to 
VA.

The question to be resolved is whether collection of the 
indebtedness should be waived under the principles of equity 
and good conscience.  Recovery of an overpayment of any VA 
benefit may be waived if recovery of the indebtedness from 
the payee would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The factors which 
must be considered are the extent to which the actions of the 
veteran contributed to the creation of the debt, a weighing 
of the fault on the part of the veteran against any VA fault, 
whether collection would deprive the veteran of basic 
necessities, whether recovery would nullify the objective for 
which the benefits were intended, whether failure to make 
restitution would result in unfair gain to the veteran, and 
whether the reliance on the VA benefits resulted in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

In considering these factors, the Board notes that there was 
no fault on the part of the VA in creation of the 
overpayment.  The overpayment resulted from the veteran's 
unexpected one time increase in income and VA adjusted the 
veteran's pension benefits in a timely manner. 

The Board notes that there was some fault on the part of the 
veteran in not reporting the change in his income 
immediately.  However, the veteran did report the income 
after a short period of time and the Board considers the 
amount of fault attributable to the veteran to be small.

In considering the other factors, the Board notes that the 
May 1999 FSR is considered to be more accurate than the 
December 1998 FSR.  The December 1998 FSR contained several 
expenses in the monthly expenses list which were actually one 
time expenses, such as a heater repair and a car repair.  
Furthermore, the May 1999 FSR being more recent, more 
accurately reflects the veteran's current income and 
expenses.  The May 1999 FSR indicated that the veteran's 
monthly income was greater than his monthly expenses.  While 
the excess monthly income reported by the veteran was quite 
small the Board notes that the veteran had a significant 
amount of money in his bank accounts as compared to the $366 
amount of the overpayment.  He reported that he had over 
$2800 in his checking account.  The Board further notes that 
the veteran has no installment contracts or other debt.  The 
veteran has not claimed, and the record does not show that 
repayment of the $366 overpayment would cause the veteran 
financial hardship.  Furthermore, failure to recover the 
overpayment would result in unjust enrichment to the veteran.  

Accordingly, it is the judgment of the Board, after full 
consideration, that the denial of waiver of recovery of the 
overpayment would be consistent with the standards of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  



ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

